                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 15-cr-00303-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.

     1. THOMAS FORSTER GERHMANN, JR.

       Defendant.


      GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT THOMAS
       GERHMANN’S MOTION FOR JUDGMENT OF ACQUITTAL OR IN THE
                    ALTERNATIVE FOR A NEW TRIAL


       The arguments made in the defendant’s Motion for Judgment of Acquittal or in the

Alternative for a New Trial [ECF No. 170] (“Def. Mot.”) were made directly to the jury and

rejected. Instead, the jury considered all of the evidence, evaluated the testimony of the

witnesses (including the defendant himself) and found him guilty. There is no reason to

disrespect the jury’s conclusion. For the reasons set forth below, the government respectfully

requests that the defendant’s motion be denied.

              THE EVIDENCE OF CONSPIRACY WAS OVERWHELMING

       A.      Evidence showed the defendant had an agreement with his co-conspirators

       The defendant’s post-trial argument about John Davis is not new. The clash between the

parties was directly presented to the jury. The government argued that the agreement was an

implied and informal one; the defendant said there was no agreement at all. The government

used the example of two neighbors who chat about how neat it would be to throw a


                                                  1
neighborhood party. The next day, one neighbor finds a check under his door from the other; the

day after that, there’s a check from another neighbor. The neighbor getting the checks opens an

account to deposit the checks. There isn’t a formal agreement. There’s no handshake. But the

neighbors each take action consistent with an agreement to throw a neighborhood block party:

there’s a common understanding of what the parties are trying to accomplish.

       That’s what happened here: parties acting in concert to accomplish the common goal of

avoiding taxes on a large portion of their income. Davis’s testimony at trial was that he,

Gehrmann and Carlson agreed to have patients write checks directly to them, put those checks

into a “cookie jar,” and then met regularly to divide that income among themselves while

keeping track of the divisions in a book labeled “secret records.” Davis testified that the purpose

of this arrangement was to avoid paying taxes on that income. Other evidence showed that

Gehrmann, Carlson and Davis took actions consistent with that purpose:

           •   The former employees of Atlas/SpineMed uniformly testified that they were
               instructed to create two piles of checks: one pile of checks to be deposited into
               Atlas’s account and one pile of checks to be given directly to the doctors from the
               “cookie jar.”

           •   Hundreds of checks from the cookie jar were personally endorsed by Gehrmann
               and — despite the fact that he had employees making regular runs to the bank for
               his business — deposited by him (or his wife) into his private bank accounts,
               which he did not provide to his bookkeeper or accountant.

           •   Atlas’s bookkeeper and accountant testified that they were given instructions by
               Gehrmann and Carlson to, respectively, prepare statements based on the checks
               deposited into the Atlas/SpineMed accounts and tax returns based on those
               statements. Neither the bookkeeper nor the accountant was told about the cookie
               jar income. All three defendants used the same accountant to prepare their taxes;
               none of them reported the cookie jar income.

           •   Although the partners of Atlas/SpineMed paid for bookkeeping services to keep
               track of their business’s income, they (1) withheld information about the cookie
               jar information from that bookkeeper and, (2) instead met regularly among


                                                 2
               themselves to divide up the money and account for it in a green book labeled
               “secret records.”

       The defendant puts great weight on co-conspirator John Davis’s responses to leading

cross-examination questions about whether he “agreed to conspire to defraud the U.S” or “agreed

to conspire to defraud the IRS.” Def. Mot. at 3-4. Leaving aside the confounding nature of

questions about an “agreement to conspire” (an agreement to agree?), Davis’s answer —that

there was no formal agreement—did not preclude the jury from following the court’s instruction

(which was unchallenged) 1 and nevertheless conclude that Davis, Gehrmann and Carlson had an

informal agreement to skim money from their practice without reporting it to the IRS. That’s

what Davis did. He told the jury there was no formal “agreement to conspire,” but he also told

them all about the informal common understanding between himself, Gehrmann and Carlson as

well as the many ways in which they acted together to accomplish that goal. Employees at the

practice similarly testified about the common understanding regarding the cookie jar checks.

And the bookkeeper and accountant testified about the information and instructions they received

from Gehmann and Carlson, which resulted in thousands of dollars of unreported income.

       The jury was entitled to credit Davis’s testimony, discredit Gehrmann’s self-serving

statements, look at the substantial benefits Gehrmann received as a result of his conduct, follow

the court’s instruction, and find Gehrmann guilty. “A defendant who acts in furtherance of the

object of the conspiracy may be presumed to be a knowing participant.” United States v.

Tranakos, 911 F.2d 1422, 1430 (10th Cir. 1990). Gehrmann took action, every week, for several



       1
          The Court instructed the jury that “ [t]he government need not prove that the alleged
conspirators entered into any formal agreement, or that they directly stated between themselves
all the details of the scheme. Similarly, the government need not prove that all of the details of
the scheme alleged in the indictment were actually agreed upon or carried out.

                                                 3
years to organize the clinic’s income into two separate streams, deposit checks from one of those

streams directly into personal accounts not reviewed by the business’s bookkeeper, separately

keep track of that income stream by himself (despite paying a bookkeeper to ostensibly keep

track of the business’s income for him), and thereby avoid paying taxes on a substantial portion

of his income. — all while his business partners did the same thing. It was not unreasonable for

the jury to conclude, as it did, that this was a conspiracy. Cf. United States v. Pack, 773 F.2d

261, 266 (10th Cir. 1985) (finding sufficient evidence that defendant participated in conspiracy to

defraud the United States of tax revenue where, among other things, “the bookkeeping

procedures were arranged in such a manner as to serve [the defendant]’s purpose” of evading

taxes)

         The defendant also places great weight on Davis’s lack of knowledge about specific

details of the scheme, pointing out that he didn’t know about how Gehrmann benefited or how

Gehrmann handled his personal taxes. Def. Mot. at 6. However, a co-conspirator is not required

to know the details of the conspiracy or be privy to what his confederates do with the

conspiracy’s ill-gotten gains. United States v. Noble, 754 F.2d 1324, 1329 (7th Cir. 1985)

(explaining that a co-conspirator “[does not] have to participate in every facet of the conspiracy

scheme”). Davis did not get to see Gehrmann’s personal bank accounts or tax returns. But the

jury did. And, after viewing them in light of the other evidence, it concluded beyond a

reasonable doubt that Gehrmann was taking action consistent with an agreement to siphon off a

large portion of Atlas/SpineMed’s income to avoid paying taxes on it.

         In sum, the defendant’s brief essentially asks the court to flip the Rule 29 standard on its

head, view the evidence in the light most favorable to Gehrmann, and tell the public that the



                                                   4
twelve jurors in this case were unreasonable for convicting him. But the court should refrain

from “weighing conflicting evidence or considering the credibility of witnesses” and instead ask

whether the evidence if believed was enough to establish the elements. United States v. White,

673 F.2d 299, 301 (10th Cir. 1982) (concluding that district court abused its discretion in

overturning verdict because it failed to view the evidence in the light most favorable to the

government). For all of the reasons set forth above, it was.

THE EVIDENCE ESTABLISHED BEYOND A REASONABLE DOUBT THAT THE
DEFENDANT KNOWINGLY AND WILLFULLY SUBMITTED FALSE TAX RETURNS

       The tax returns the defendant admitted to signing contained a clear statement warning

him that they were being filed under penalty of perjury. United States v. Bettenhausen, 499 F.2d

1223, 1234 (10th Cir.1974) (“From proof of one’s singing a return it may be believed that he

knew the contents . . . .”). In addition, the defendant admitted during his testimony that he knew

he was required to pay taxes on his income. Finally, the evidence at trial showed that he paid

taxes on income that was reported, but then went to great lengths to avoid being required to

report all of his income. The artifice of the “cookie jar” needlessly complicated the clinic’s

entire system of records and made no business sense:

           •   Gehrmann hired a bookkeeper. He and Carlson then gave the bookkeeper the
               clinics’ bank accounts to keep track of their income;

           •   But because Gehrmann, Carlson and Davis used the “cookie jar,” not every check
               went into the clinics’ bank accounts;

           •   Because not every check went into the clinics’ bank accounts, the bookkeeper did
               not actually know all of the clinics’ income and, therefore, did not create accurate
               income statements;

           •   Because the bookkeeper did not create accurate income statements, and because
               Gehrmann, Carlson and Davis had an agreement to share their income equally,
               they had to come up with a separate way to accurately divvy up the clinics’ total


                                                 5
               income;

           •   To accurately account for the clinics’ income, the staff at Atlas/SpineMed had to
               photocopy both the cookie jar checks and the clinic checks (even though, if
               everything had gone into the official bank accounts, the bank would have kept
               these records for them);

           •   To accurately account for the clinics’ income, the staff at Atlas/SpineMed had to
               create “daily stat sheets” describing the clinic’s total income, and not just the
               income deposited into the official bank accounts (even though, if everything had
               gone into the official bank accounts, the bookkeeper could easily have done this
               for them);

           •   To account for the discrepancy between the total income described in the daily
               stat sheets and the partial income reported on the books and derived from the
               clinics’ bank accounts, Gehrmann, Carlson and Davis had to have a separate set of
               books — informal “sticky notes” at first and then a more formal ledger later on —
               so that they could accurately divide up the total income among themselves;

           •   When he filed each of his tax returns, Gehrmann had the fruits of his instructions
               to his staff: access to the daily stat sheets, showing income several thousand
               dollars higher than what was on the official books and, consequently, his tax
               returns.

The government argued to the jury that the only reason to use valuable time and resources on this

complicated system was so that the conspirators would have an accurate accounting of their

income internally (the daily stat sheets), but a way to falsely represent a different accounting (the

books based on the clinic bank records) to the rest of the world (including the IRS).

       Gehrmann’s testimony that he knew he had to pay taxes, combined with the evidence of

his involvement in the elaborate steps taken to avoid paying all of them, was sufficient to prove,

beyond a reasonable doubt, that he knowingly and willfully submitted false returns. United

States v. Guidry, 199 F.3d 1150, 1156 (10th Cir. 1999) (concluding that willfulness can be

inferred from “concealment of assets or covering up sources of income,” the “handling of one’s

affairs to avoid making the records usual in transactions of the kind,” and “any conduct, the



                                                  6
likely effect of which would be to mislead or conceal”); United States v. Ramsdell, 450 F.2d 130,

134 (10th Cir. 1971) (explaining, in context of appeal from conviction for willful tax evasion,

that “one guilty of this crime would hardly be expected to forgo his prior secretive design and

confess his criminal intent and noting that “an inference of willfulness can be drawn from a

consistent pattern of underreporting large amounts of income”).

                    THERE IS NO REASON TO TRY THIS CASE AGAIN

        Deferring to the considered judgment of a jury is just and fair in this case. There is no

doubt that the defendant and his co-conspirators committed overt acts within the statute of

limitations and there is no good reason for the court to reject credibility determinations made by

the jury.

        The jury found the defendant guilty on Count 4, which charged him with willfully filing a

false tax return on or about June 8, 2011. This act was also an overt act in furtherance of the

conspiracy. Indictment, ECF No. 1, ¶ 25. And it was done within the five year statute of

limitations. That ends the matter: there can be no reasonable doubt that the conspiracy

continued past the five year statute of limitations. United States v. Qayyum, 451 F.3d 1214, 1218

(10th Cir. 2006).

        The defendant states that the filing of a personal income tax return, as opposed to a

corporate, income tax return, was not an overt act in furtherance of the conspiracy. Def. Mot. at

12. But defendant asserts no reason or legal support as to why the overt acts alleged in the

indictment and proved to the jury should be rejected. Nor did the court’s instruction distinguish

between personal or corporate returns. Instead, the court’s instruction (again, unchallenged by

the defendant) told the jury that an overt act is “any act or transaction . . . that a conspirator



                                                   7
commits to accomplish some object of the conspiracy.” By filing a personal return that falsely

understated his income, the defendant was able to avoid paying all his taxes, which was the entire

purpose of the conspiracy. United States v. Kruse, 606 F.3d 404, 409 n.3 (7th Cir. 2010)

(rejecting same argument made by defendant convicted for conspiracy to defraud the United

States: “To the extent [the defendant] contends that the Government did not prove an overt act,

we note that the filing of false tax returns constitutes such an act.”).

        The fact that the defendant was convicted of both an overarching conspiracy and

substantive crimes advanced by the conspiracy is not unfair or against the interests of justice.

The defendant argues that because he “was convicted of Counts Three and Four he may not also

be punished for a conspiracy that contains the identical conduct.” This is a misstatement of the

law. In fact, the case the defendant cites in support of his claim — Blockberger v. United States

— says the opposite: “a single act may be an offense against two statutes; and if each statute

requires proof of an additional fact which the other does not, acquittal or conviction under either

statute does not exempt the defendant for prosecution and punishment under the other.” 284

U.S. 299, 304 (1932); see also United States v. Pursley, 474 F.3d 757, 769 (10th Cir. 2007)

(rejecting claim that conviction for conspiracy and for aiding and abetting the filing of false tax

returns violates the Double Jeopardy Clause).

        The defendant agreed with others to defraud the IRS, and then filed false tax returns to

advance that conspiracy. That was one course of conduct that involved the violation of separate

criminal statutes. Here, each count was distinct: conspiracy requires proof of an agreement;

filing a false tax return does not. The jury’s verdict is not a violation of the Double Jeopardy

Clause. See United States v. Allred, 932 F.3d 973, 973 (9th Cir. 1991) (unpublished) (rejecting



                                                   8
the same argument made by defendant).

       Lastly, the defendant argues that the court should substitute its judgment of credibility for

the jury’s and order a new trial because John Davis “lied.” But the defense had ample

opportunity to draw out perceived inconsistencies and problems with Davis’s testimony in its

cross-examination and in closings. The defendant, too, had the benefit of listening to Davis’s

testimony first and then responding to it when he took the stand to describe his own account.

The jury clearly rejected Gehrmann’s declarations of innocence. Whether the jury believed John

Davis or not is unknown, but one thing is certain: twelve Coloradoans unanimously agreed

beyond a reasonable doubt that all of the evidence described in this filing and presented during

the government’s case proved that the defendant was guilty.

       Just because the court can substitute its judgment for the jury’s does not mean it should,

especially when the Tenth Circuit has cautioned that the court should not grant a new trial unless

the evidence “preponderates heavily against the verdict.” United States v. Evans, 42 F.3d 586,

593094 (10th Cir. 1994). For all of the reasons set forth above, it did not. Gehrmann structured

his business to avoid paying taxes on a lot of income, deceived his accountant, and filed false tax

returns for years. The jury’s verdict should stand.

                                         CONCLUSION

       The law has “deep respect” for the fact-finding function of the jury. White, 673 F.2d at

302. The defendant had excellent legal counsel who ably and aggressively moved to discredit

Davis, presented favorable evidence, and persuasively argued for alternative characterizations of

the facts. The jury listened patiently to their cross-examinations, the testimony they presented,

and the arguments they made. It respectfully disagreed. The fact that the defendant continues to



                                                 9
believe that his characterization of the evidence and facts should win the day does not make the

jury unreasonable or rise to the level of evidence that “preponderates heavily against the verdict.”

Thomas Gehrmann already got a fair trial. He doesn’t deserve another.

                                              Respectfully submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                      By:     s/ Bryan David Fields
                                              SUNEETA HAZRA
                                              BRYAN DAVID FIELDS
                                              CONOR A. FLANIGAN
                                              Assistant United States Attorneys
                                              1801 California Street, Suite 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0100
                                              Facsimile: (303) 454-0404
                                              Suneeta.Hazra@usdoj.gov
                                              Bryan.Fields3@usdoj.gov
                                              Conor.Flanigan@usdoj.gov
                                              Attorneys for the Government




                                                10
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:


                                              s/ Bryan David Fields
                                              BRYAN DAVID FIELDS
                                              Assistant United States Attorney
                                              1801 California Street, Suite 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0100
                                              Facsimile: (303) 454-0404
                                              Bryan.Fields3@usdoj.gov
